DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 04/20/2022 has been entered. Claims 1-13 are pending in the Application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 6 and 10, the newly amended limitation “a third mode corresponding to operating the first driver on the second external apparatus” is not supported by the Specification. It is noted that the specification only describes the pen tablet operating in two modes: a PC mode corresponding to driver DA e.g. claimed first mode and a smart phone mode corresponding to driver DB e.g. claimed second mode (see para 0044). Further, figure 7 shows that the tablet starts in PC mode, then determines that the communication cannot be completed and switches to the smart phone mode The Specification does NOT describe a third mode corresponding to operating the first driver or any third mode operated by the tablet in addition to the aforementioned two modes.
 Other dependent claims are rejected because they are dependent of the rejected claims above.

Response to Arguments
Applicant’s arguments with respect to the prior arts rejection of the claims have been considered but are moot upon a new ground of rejection under 35 U.S.C. 103 as being unpatentable over unpatentable over Lu et al US publication US 20130031277, in view of Ferris et al US publication US 20170357474 and further in view of Kubo et al US publication US 20020063696.
Regarding claim 1, 6 and 10, the Applicant argues that the cited references fail to teach the newly amended limitation “after the first communication end as the result of the external apparatus determining that the first communication cannot be performed because the first driver is not present within the second apparatus, the USB device operates in a second mode corresponding to operating a second driver” (see arguments pages 9-10). However, the newly cited art Ferris discloses after enumeration in a first mode corresponding to a first driver is not successful, switching to a second mode corresponding to a different driver (see figure 6 steps 52, 53 and 58). Therefore, it would have been obvious for a person having ordinary skill in the art to modify the USB modes of Lu and further incorporate switching the mode when communication is not successful. The motivation for doing so is to provide exception handling of unsuccessful communication when the device is connected with different hosts.
The rejections have been updated to address the newly amended limitations. Please see below for the detailed rejections.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Lu et al US publication US 20130031277, in view of Ferris et al US publication US 20170357474 and further in view of Kubo et al US publication US 20020063696.

Regarding claim 1, Lu teaches an information input device (see figure 2 and para 0106, a USB device) comprising: 
a communication interface (see para 0107, a USB device is connected to a host by USB bus) configured to communicate with each of a first external apparatus that operates using a first operating system (see step 205, the host having the first OS) and a second external apparatus that operates using a second operating system (see at least step 211, the different host having the second OS); and 
a controller (the controller of the USB device) configured to operate in a first mode corresponding to operating a first driver used by the first external apparatus (see para 0118-0119, the USB device determines that the host operating system is a first operating system, communicates with the host… Specifically, the first operating system on the host loads the corresponding driver according to the default device type, establishes communication with the USB device), and operate in a second mode corresponding to operating a second driver on the second external apparatus (see para 0140, the USB device determines that the host operating system is the second operating system, waits for receiving instruction sent by second operating system on the host and returns corresponding data, further see para 0133, the host loads corresponding SCSI driver, and the USB device establishes communication with the host and waits for receiving instruction sent by the SCSI driver).
Wherein the first driver is different from the second driver (see figure 2, it is clear that the drivers e.g. CCID, SCSI and HID are different drivers).
But, Lu fails to teach the controller is configured to: operate, when performing first communications via the communication interface with the second external apparatus, in a third mode corresponding to operating the first driver on the second external apparatus, the first communications ending as a result of the second external apparatus determining that the first communications cannot be performed because the first driver is not present within the second external apparatus, and after the first communications end as the result of the second external apparatus determining that the first communications cannot be performed because the first driver is not present within the second external apparatus, operate, when performing second communications via the communication interface with the second external apparatus, in the second mode corresponding to operating the second driver on the second external apparatus.
However, Ferris teaches a controller configured to operate, when performing first communications via the communication interface with the second external apparatus, in a third mode corresponding to operating the first driver on the second external apparatus (see figure 6, step 52, enumerate with host using GIP protocol e.g. third mode corresponding to operating GIP protocol), the first communications ending as a result of the second external apparatus determining that the first communications cannot be performed because the first driver is not present within the second external apparatus (step 53, No leg, enumeration is not successful when the device is plugged into a PC host which does not use the GIP protocol), and after the first communications end as the result of the second external apparatus determining that the first communications cannot be performed because the first driver is not present within the second external apparatus, operate, when performing second communications via the communication interface with the second external apparatus, in the second mode corresponding to operating the second driver on the second external apparatus (step 58, after the unsuccessful enumeration in step 53, the device is re-enumerated with the host as standard USB audio class device e.g. mode corresponding to operating standard USB audio on the host apparatus).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the USB modes of Lu and further incorporate switching the mode when communication is not successful.
The motivation for doing so is to provide exception handling of unsuccessful communication when the device is connected with different hosts.
The combination of Lu and Ferris fails to teach the information input device is a pen tablet.
However, Kubo teaches a pen tablet configured as an information input device (see figure 1, tablet 6 having tablet controller 7, see para 0039 and 0041, the tablet 6 detects a pen operation onto the surface thereof, and then, generates an electric signal indicative of the coordinate… The tablet controller 7 detects an electric signal generated by the above pen operation, and then, transmits it to the control unit 2).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lu and incorporate a pen tablet as the information input device.
The motivation for doing so is to provide touch sensitive input thus improve user’s experience when operating the computer system. 

Regarding claim 2, Lu further teaches the controller connects to the first external apparatus as a first device while the controller operates in the first mode (see para 0102, if the operating system type is determined as a Windows XP system e.g. the first operating system, the device type returned to the host should be CCID device), and 
the controller connects to the second external apparatus as a second device different from the first device while the controller operates in the second mode (see para 0102, if the operating system is the second operating system, such as Windows 7, the device type returned after the enumeration is SCSI device).

Regarding claim 3, Lu further teaches the controller transmits first vendor identification information to the first external apparatus while the controller operates in the first mode, and the controller transmits second vendor identification information different from the first vendor identification information to the second external apparatus while the controller operates in the second mode (see para 0147, the first predetermined id corresponds to a first operating system, the second predetermined id corresponds to a second operating system e.g. the returned device IDs is construed as vendor identification information).

Regarding claim 4, Lu further teaches the controller is configured to: 
start the first communications while operating in the third mode in response to a connection of the communication interface to the second external apparatus (see para  0106, a USB device is connected to a host by USB bus, and obtains working voltage from Vcc (power supply voltage or working voltage) of the host.… The initialization includes that the USB device initializes the device type id as a default id e.g. operating in the first mode as default); 
17determine whether an operating system of the second external apparatus is the second operating system based on a result of the first communications (see para 0140, the USB device determines that the host operating system is the second operating system, waits for receiving instruction sent by second operating system on the host and returns corresponding data); and 
switch to the second communications while operating in the second mode when the controller determines that the operating system of the second external apparatus is the second operating system (see para 0133, the host loads corresponding SCSI driver, and the USB device establishes communication with the host and waits for receiving instruction sent by the SCSI driver).

Regarding claim 5, Lu further teaches the controller switches to the second communication while operating in the second mode by disconnecting the connection between the communication interface and the second external apparatus (see para 0102, the USB device has completed USB enumeration and returned device information, such as device type etc., according to the default operating system id, which results in an error… a soft power-off is needed e.g. disconnection, and follows an enumeration according to the modified operating system id, returns a correct device information and identifies the correct operating system type for the host).

Regarding claim 6, Lu teaches a method performed by an information input device (see figure 2 and para 0106, a USB device, also see para 0002, peripherals such as mouse, keyboard e.g. information input device), the method comprising: 
communicating via a communication interface with a first external apparatus that operates using a first operating system (see para 0107, a USB device is connected to a host by USB bus, also see step 205, the host having the first OS);
operating a controller in a first mode corresponding to operating a first driver on the first external apparatus (see para 0118-0119, the USB device determines that the host operating system is a first operating system, communicates with the host… Specifically, the first operating system on the host loads the corresponding driver according to the default device type, establishes communication with the USB device); 
communicating via the communication interface with a second external apparatus that operates using a second operating system (see para 0107, a USB device is connected to a host by USB bus, also see step 205, the host having the first OS, also see at least step 211, the different host having the second OS); 
operating the controller in a second mode corresponding to operating a second driver on the second external apparatus (see para 0140, the USB device determines that the host operating system is the second operating system, waits for receiving instruction sent by second operating system on the host and returns corresponding data, further see para 0133, the host loads corresponding SCSI driver, and the USB device establishes communication with the host and waits for receiving instruction sent by the SCSI drive),
 wherein the first driver is different from the second driver (see figure 2, it is clear that the drivers e.g. CCID, SCSI and HID are different drivers)
But, Lu fails to teach when performing first communications via the communication interface with the second external apparatus, operating the controller in a third mode corresponding to operating the first driver on the second external apparatus, the first communications ending as a result of the second external apparatus determining that the first communications cannot be performed because the first driver is not present within the second external apparatus, and after the first communications end as the result of the second external apparatus determining that the first communications cannot be performed because the first driver is not present within the second external apparatus, when performing second communications via the communication interface with the second external apparatus, operating the controller in the second mode corresponding to operating the second driver on the second external apparatus.
However, Ferris teaches when performing first communications via the communication interface with the second external apparatus, operating the controller in a third mode corresponding to operating the first driver on the second external apparatus (see figure 6, step 52, enumerate with host using GIP protocol e.g. third mode corresponding to operating GIP protocol), the first communications ending as a result of the second external apparatus determining that the first communications cannot be performed because the first driver is not present within the second external apparatus (step 53, No leg, enumeration is not successful when the device is plugged into a PC host which does not use the GIP protocol), and after the first communications end as the result of the second external apparatus determining that the first communications cannot be performed because the first driver is not present within the second external apparatus, when performing second communications via the communication interface with the second external apparatus, operating the controller in the second mode corresponding to operating the second driver on the second external apparatus (step 58, after the unsuccessful enumeration in step 53, the device is re-enumerated with the host as standard USB audio class device e.g. mode corresponding to operating standard USB audio on the host apparatus).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the USB modes of Lu and further incorporate switching the mode when communication is not successful.
The motivation for doing so is to provide exception handling of unsuccessful communication when the device is connected with different hosts.
The combination of Lu and Ferris fails to teach the information input device is a pen tablet.
However, Kubo teaches a pen tablet configured as an information input device (see figure 1, tablet 6 having tablet controller 7, see para 0039 and 0041, the tablet 6 detects a pen operation onto the surface thereof, and then, generates an electric signal indicative of the coordinate… The tablet controller 7 detects an electric signal generated by the above pen operation, and then, transmits it to the control unit 2).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lu and incorporate a pen tablet as the information input device.
The motivation for doing so is to provide touch sensitive input thus improve user’s experience when operating the computer system. 

Regarding claim 7, Lu further teaches connecting to the first external apparatus as a first device while operating the controller in the first mode (see para 0102, if the operating system type is determined as a Windows XP system e.g. the first operating system, the device type returned to the host should be CCID device); and 
connecting to the second external apparatus as a second device different from the first device while operating the controller in the second mode (see para 0102, if the operating system is the second operating system, such as Windows 7, the device type returned after the enumeration is SCSI device).

Regarding claim 8, Lu further teaches transmitting first vendor identification information to the first external apparatus while operating the controller in the first mode, and transmitting second vendor identification information different from the first vendor identification information to the second external apparatus while operating the controller in the second mode (see para 0147, the first predetermined id corresponds to a first operating system, the second predetermined id corresponds to a second operating system e.g. the returned device IDs is construed as vendor identification information).

Regarding claim 9, Lu further teaches disconnecting a connection to the external apparatus (see para 0102, the USB device has completed USB enumeration and returned device information, such as device type etc., according to the default operating system id, which results in an error… a soft power-off is needed e.g. disconnection, and follows an enumeration according to the modified operating system id, returns a correct device information and identifies the correct operating system type for the host).

Regarding claim 10, Lu teaches a non-transitory computer-readable medium storing computer-readable instructions that, when executed by a processor (see para 0002, the host and the device is a computer thus inherently having storage and processor to execute method’s instructions), cause a computer to: 
communicate via a communication interface with a first external apparatus that operates using a first operating system (see para 0107, a USB device is connected to a host by USB bus, also see step 205, the host having the first OS);
operate a controller in a first mode corresponding to operating a first driver on the first external apparatus (see para 0118-0119, the USB device determines that the host operating system is a first operating system, communicates with the host… Specifically, the first operating system on the host loads the corresponding driver according to the default device type, establishes communication with the USB device); 
communicate via the communication interface with a second external apparatus that operates using a second operating system (see para 0107, a USB device is connected to a host by USB bus, also see step 205, the host having the first OS, also see at least step 211, the different host having the second OS); 
Reply to Office Action Dated December 8, 2020operate the controller in a second mode corresponding to operating a second driver on the second external apparatus (see para 0140, the USB device determines that the host operating system is the second operating system, waits for receiving instruction sent by second operating system on the host and returns corresponding data, further see para 0133, the host loads corresponding SCSI driver, and the USB device establishes communication with the host and waits for receiving instruction sent by the SCSI drive),
 wherein the first driver is different from the second driver (see figure 2, it is clear that the drivers e.g. CCID, SCSI and HID are different drivers).
But, Lu fails to teach when performing first communications via the communication interface with the second external apparatus, operate in a third mode corresponding to operating the first driver on the second external apparatus, the first communications ending as a result of the second external apparatus determining that the first communications cannot be performed because the first driver is not present within the second external apparatus; and after the first communications end as the result of the second external apparatus determining that the first communications cannot be performed because the first driver is not present within the second external apparatus, when performing second communications via the communication interface with the second external apparatus, operate in the second mode corresponding to operating the second driver on the second external apparatus.
However, Ferris teaches when performing first communications via the communication interface with the second external apparatus, operate in a third mode corresponding to operating the first driver on the second external apparatus (see figure 6, step 52, enumerate with host using GIP protocol e.g. third mode corresponding to operating GIP protocol), the first communications ending as a result of the second external apparatus determining that the first communications cannot be performed because the first driver is not present within the second external apparatus (step 53, No leg, enumeration is not successful when the device is plugged into a PC host which does not use the GIP protocol), and after the first communications end as the result of the second external apparatus determining that the first communications cannot be performed because the first driver is not present within the second external apparatus, when performing second communications via the communication interface with the second external apparatus, operate in the second mode corresponding to operating the second driver on the second external apparatus (step 58, after the unsuccessful enumeration in step 53, the device is re-enumerated with the host as standard USB audio class device e.g. mode corresponding to operating standard USB audio on the host apparatus).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the USB modes of Lu and further incorporate switching the mode when communication is not successful.
The motivation for doing so is to provide exception handling of unsuccessful communication when the device is connected with different hosts.
The combination of Lu and Ferris fails to teach the computer is a pen tablet.
However, Kubo teaches a pen tablet configured as an information input device of a computer (see figure 1, tablet 6 having tablet controller 7, see para 0039 and 0041, the tablet 6 detects a pen operation onto the surface thereof, and then, generates an electric signal indicative of the coordinate… The tablet controller 7 detects an electric signal generated by the above pen operation, and then, transmits it to the control unit 2).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lu and incorporate a pen tablet as the information input device of a computer.
The motivation for doing so is to provide touch sensitive input thus improve user’s experience when operating the computer system.

Regarding claim 11, Lu further teaches connect to the first external apparatus as a first device while operating in the first mode (see para 0102, if the operating system type is determined as a Windows XP system e.g. the first operating system, the device type returned to the host should be CCID device); and 
connect to the second external apparatus as a second device different from the first device while operating in the second mode (see para 0102, if the operating system is the second operating system, such as Windows 7, the device type returned after the enumeration is SCSI device).

Regarding claim 12, Lu further teaches the instructions, when executed by the processor, cause the computer to: transmit first vendor identification information to the first external apparatus while operating in the first mode; and transmit second vendor identification information different from the first vendor identification information to the second external apparatus while operating in the second mode (see para 0147, the first predetermined id corresponds to a first operating system, the second predetermined id corresponds to a second operating system e.g. the returned device IDs is construed as vendor identification information).

Regarding claim 13, Lu further teaches the instructions, when executed by the processor, cause the computer to disconnect a connection to the second external apparatus when switching from operating in the first mode to operating in the second mode (see para 0102, the USB device has completed USB enumeration and returned device information, such as device type etc., according to the default operating system id, which results in an error… a soft power-off is needed e.g. disconnection, and follows an enumeration according to the modified operating system id, returns a correct device information and identifies the correct operating system type for the host).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184